DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, 23-35, drawn to robot comprising a chassis, a motive system, stereo cameras, illumination source, a microcontroller, a memory and software.
Group II, claim(s) 12-14, drawn to detecting thresholds of obstacles within rooms based on the robots cleaning aggressive settings.  
Group III, claim(s) 15, drawn to generating a global map from pose estimates wherein data from the stereo camera is overlaid with obstacle data and pose estimates.  
Group IV, claim(s) 16-19, drawn to determining the amount of slip and creating a slip that is applied to the wheel odometery.  
Group V, claim(s) 20-22, drawn to capturing images as the robot approaches the docking station, estimating the misalignment of the cameras, and correcting calibration for the cameras based on the estimate.  
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions listed as Groups I-V lack unity of invention because the groups do not share the same or corresponding technical feature.  
The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Special technical features: 
The special technical feature of Group I is a robot comprising a chassis, a motive system, stereo cameras, illumination source, a microcontroller, a memory, and software, not found in other groups.
The special technical feature of Group II is detecting thresholds of obstacles within a room based on the robot's cleaning aggressive settings, not found in other groups.
The special technical feature of Group III is generating a global map from pose estimates wherein data from the stereo camera is overlayed with obstacle data and pose estimates, not found in other groups.  
The special technical feature of Group IV is determining the amount of slip and creating a slip that is applied to the wheel odometry, not found in other groups.
The special technical feature of Group V is capturing images as the robot approaches the docking station, estimating the misalignment of the cameras, and correcting calibration for the camera based on the estimate, not found in other groups.  
Groups I through V lack unity of invention because even though the inventions of these groups require the technical feature of a robot, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2014/0350839 A1 (iRobot Corporation) 27 November 2014 (27,11.2014).  iRobot teaches a robot (e.g., floor cleaning robot 100a, para [0047])  
-Groups I and III share the technical feature of a robot; a motive system.  However, this shared technical feature does not represent a contribution over iRobot.  
iRobot teaches a robot (e.g., floor cleaning robot 100a, para [0047]); a motive system (e.g., the drive system 200 may provide omnidirectional and/or holonomic control of the robot 100, para [0046]).  
-Group II and II chare the technical feature of a floor cleaning robot and obstacle detection/data.  However, this shared technical feature does not represent a contribution over iRobot.  
iRobot teaches a floor cleaning robot (e.g., floor cleaning robot 100a, para [0047]); and obstacle detection/data (e.g., obstacle detection obstacle avoidance (ODOA) sensors, para [0053]).  
-Group III and IV share the technical feature of a floor cleaning robot, IMU, wheel odometry.  However, this share technical feature does not represent a contribution over iRobot.  
iRobot teaches a floor cleaning robot (e.g., floor cleaning robot 100a, para [0047]); IMU, (e.g., an internal measurement unit (IMU) 470, para [0068]).  
-Group I, III and V share the technical feature of a robot, and stereo cameras.  However, this share technical feature does not represent a contribution over iRobot.  
iRobot teaches a floor cleaning robot (e.g., floor cleaning robot 100a, para [0047]); and stereo cameras (one or more cameras 420 (e.g., stereo cameras,…), para [0054]).  
As the share technical feature were well known in the art at the time of the invention, they cannot be considered special technical feature that would otherwise unify groups.  
Groups I-V therefore lack unity under PCT Rule 13 because they do not share a same or corresponding special technical feature.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664